Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page:1t-o0f17

UNITED STATES DISTRICT COURT 2 CT 04 2019
WESTERN DISTRICT OF NEW YORK \ WN
UNITED STATES OF AMERICA,

 

 

Plaintiff,
REPORT AND
Vv. RECOMMENDATION
18-cr-6091-FPG-JWF
ROBERT E. TILLARD,
Defendant.

 

Preliminary Statement

 

Robert E. Tillard (“the defendant” or “Tillard”) is charged
by three-count indictment under 21 U.S.C. § 841(a) (1) and (b) (1) (D)
with possession of marijuana with intent to distribute; under 18
U.S.C. § 924(c) (1) (A) (i) with being in possession of a firearm in
furtherance of a drug trafficking crime; and under 21 U.S.C.
§§ 922(g) (1) and 924(a) (2) with being a felon in possession of a
firearm. Docket # 35.

Presently before the Court are the defendant’s pretrial
omnibus motions.! The defendant seeks suppression of evidence and
statements obtained at the scene of an attempted traffic stop,
search, and arrest. Def.’s Mot. to Suppress (Docket # 42).
Tillard filed a complaint against Rochester Police Department
(“RPD”) Officer Peter Minurka (“Officer Minurka”) with the
Professional Standards Section (“PSS”) of the RPD on December 21,
2017 alleging a “pattern of harassment starting approximately six

months [before] and culminating in and including the arrest in

 

1 By Order of Hon. Frank P. Geraci, United States Chief District Judge, dated
October 17, 2018, all pretrial matters in this case have been referred to the
undersigned pursuant to 28 U.S.C. § 636(b) (1) (A)-(B). See Docket # 36.

1
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 2 of 17

this case.” December 12, 2018 Hr’g Tr., Docket # 53 ("“Tr. 1”), at
6, 16. The Court reviewed documents related to the PSS complaint
in camera to determine if they constituted disclosable Brady
material. Oral argument was held on the disclosure of the PSS
files on January 25, 2019 and the Court ruled from the bench on
each document. See Docket # 55.

An evidentiary hearing on the defendant’s motion to suppress
was held on December 12, 2018 and continued on August 6, 2019.
See Docket ## 44, 63. The defense filed its post-hearing letter
on August 28, 2019 (Docket # 65) and the government filed its post-
hearing letter on September 11, 2019 (Docket # 67).

The following is my Report and Recommendation as to the
defendant’s motion to suppress physical evidence seized and
statements made during an attempted traffic stop, search, and
arrest of the defendant on February 25, 2017.

Findings of Fact

On February 25, 2017, Officer Minurka was assigned to patrol
the Genesee Section of Rochester, which he described as a “high-
crime area,” between 3:00 p.m. and 11:00 p.m. Tr. 1, at 41, 54.
Officer Minurka was driving his marked patrol vehicle, working as
a “two-badge unit” with Officer Sam Giancursio (“Officer
Giancursio”), who was in the passenger seat. Tr. 1, at 42,

At approximately 10:41 p.m. Officer Minurka observed a tan
Toyota Camry (the “Toyota Camry”) near the intersection of Edith

and South Plymouth Streets. Tr. 1, at 42-43. The Toyota Camry
2
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 3 of 17

was parked on the south curb facing eastbound on Doran Street.
Tr. 1, at 43. Officer Minurka testified that he then saw “a male
black exit[] the driver's side of that Toyota Camry. He was wearing
a black leather jacket, and appeared that he was holding something
in his hand as he was walking towards the store at 700 South
Plymouth.” Tr. 1, at 43. Officer Minurka further observed that
“before [the individual] made it all the way across the street, he

turned around and walked right back to that Toyota Camry and
entered the driver’s seat.” Tr. 1, at 44. As he drove in the
opposite direction past the Toyota Camry, Officer Minurka saw the
vehicle “pull[] away from the curb at a pretty high rate of speed.”
Tr. 1, at 44.

Officer Minurka immediately identified the driver of the
vehicle as Tillard. He knew Tillard well from “previous
encounters.” Tr. 1, at 45. Officer Minurka knew that Tillard did
not have a valid New York State driver’s license based on a traffic
stop involving Tillard the day before. Tr. 1, at 45. Officer
Minurka followed the Toyota Camry and “lost sight of [the Toyota
Camry] for a slight time” but then quickly reacquired it. Tr. 1,
at 46.

When Officer Minurka caught up to the Toyota Camry, both he
and Officer Giancursio testified that they observed Tillard
driving erratically and evasively. Tr. 1, at 47; Aug. 6, 2019
Hr’g Tr., Docket # 64 (“Tr. 2”), at 60. Tillard entered the

intersection at Flint and Exchange Streets appearing to begin a
3
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 4 of 17

right turn and “kind of did a swerving motion and decided to take
a last minute turn left.” Tr. 1, at 47. According to Officers
Minurka and Giancursio, Tillard did not activate his turn signal
until he was already in the intersection, which was less than 100
feet before the turn. Tr. 1, at 48; Tr. 2, at 59.

Officer Minurka initiated a traffic stop by activating his
emergency lights and siren. Tr. 1, at 48. Tillard did not pull
over and instead continued eastbound on Flint Street toward a dead
end where he stopped his car. Tr. 1, at 48. officer Minurka saw
“the driver's side door open quickly, and [Tillard] exited in a
full sprint, fled from the vehicle.” Tr. 1, at 50; Tr. 2, at 60.
Officers Minurka and Giancursio pursued Tillard on foot toward a
wooded area. Tr. 1, at 51; Tr. 2, at 17. When Officer Minurka
was about 15 yards from the defendant, he “saw him reach the front
of his body and he like made a throwing motion with his right
hand.” Tr. 1, at 51-52. Officer Giancursio also saw Tillard “take
his right hand, pull it up towards the left side of his body and
then shoot it straight out to the right.” Tr. 2, at 61. officer
Giancursio heard a “thud.” Tr. 2, at 61. Officers Minurka and
Giancursio both said it was too dark to see at the time what was
in Tillard’s hand. Tr. 2, at 19-20, 77.

Officer Minurka yelled for Tillard to get on the ground and
Officer Giancursio told Tillard to show him his hands. Tr. 1, at
52; Tr. 2, at 60-61. Tillard ended up on the ground, either due

to his own compliance or from Officer Giancursio’s force. Tr. 1,
4
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 5 of 17

at 52. While Tillard was being assisted up off the ground, Officer
Minurka heard him say something to the effect of “I ran because I
had weed on me.” Tr. 1, at 53. Officer Giancursio confirmed
hearing the same. See Tr. 2, at 61. According to Officer Minurka
the statement was not made in response to any direct question.
Tr. 1, at 53.

Officer Giancursio conducted a pat down search of Tillard.
Tr. 1, at 55; Tr. 2, at 62. He found “an assortment of marijuana
on his person.” Tr. 2, at 62. Once Officer Giancursio secured
Tillard in a patrol vehicle, he searched the area where Tillard
had been apprehended. Tr. 2, at 62. He found a “Sig Sauer 9mm
handgun right where the defendant had made his motions,” about
eight to ten feet from where Tillard had been. Tr. 2, at 27, 62-
63, 79. Officer Giancursio testified that the “thud” he heard was
consistent with the sound of a gun hitting the ground. Tr. 2, at
63. Although there was snow on the ground, Officer Giancursio
testified that the gun did not appear to have any snow on top of
it. Tr. 2, at 64. The weapon recovered was not loaded. Tr. 2,
at 67-68. When Officer Minurka returned to secure the Toyota
Camry, he discovered Sherry Kitchens, the mother of Tillard’s
child, sitting in the passenger seat. Tr. 1, at 77.

Officer Minurka conducted a post-arrest interview of Tillard
in his patrol vehicle. Tr. 1, at 55-56. Tillard was handcuffed
in the backseat of Officer Minurka’s patrol car directly behind

the driver’s seat where Officer Minurka was sitting. Tr. 1, at
5
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 6 of 17

56-57. Officer Minurka advised Tillard of his Miranda rights
verbatim from his rights waiver card. Tr. 1, at 58-59. Tillard
admitted to using marijuana earlier in the day but denied being
under the influence of marijuana at the time of the interview.
Tr. 1, at 58. Tillard indicated that he understood his rights.
Tr. 1, at 60. The interview lasted approximately 45 minutes. Tr.
1, at 62.

According to Officer Minurka, while interviewing an arrested
individual in his patrol vehicle “is sometimes not the standard
[procedure] ,” he did so because Tillard was “very eager” to speak
to him based on their previous law enforcement interactions. Tr.
1, at 62; see Tr. 1, at 75. Officer Minurka explained that he
first came to know Tillard when he responded to the scene of a
shooting in which Tillard was the victim. Tr. 1, at 75-76; Tr. 2,
at 47. They met on several occasions thereafter during the course
of Officer Minurka’s police business, including during several
traffic stops Officer Minurka conducted on Tillard. Tr. 1, at 76;
Tr. 2, at 5-7. Officer Minurka was trying to develop Tillard as
an “informant” which, according to Officer Minurka, Tillard had
expressed interest in. Tr. 1, at 82-83; Tr. 2, at 49. Officer
Minurka had texted Tillard from his personal cellphone on at least
two occasions as Tillard had given Officer Minurka his cellphone
number. Tr. 1, at 81; Tr. 2, at 9-10. Tillard did not respond to
text messages Officer Minurka sent on November 2 and November 4,

2016. Tr. 2, at 11. Officer Minurka thought Tillard had responded
6
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 7 of 17

on other occasions but did not have any documentation or text
messages as proof. Tr. 2, at 11. Officer Minurka explained their
relationship as “completely voluntary.” Tr. 1, at 70.

In explaining the events that. preceded his arrest, Tillard
told Officer Minurka that

he saw a gentleman in a black SUV that he had recognized
that robbed and shot him [in] prior months. . . . [He]
exited the vehicle with a handgun, walked towards that
SUV with the intent to threaten or flash the gun

[H]e initially said he cocked the gun . . . indicating
he racked the slide to see if there was a round had [sic]
chambered in the firearm, which there wasn’t. Once he
realized that there was no magazine and no bullets, he
decided to turn back towards his vehicle, at which point
I think he indicated that he saw our police car. He got

in his vehicle and began to drive away. . . . knowing
that we were going to stop him. He fled on foot, and I
think he used the word pitched... the gun.

Tr. 1, at 62-63. Tillard indicated he wanted to provide a written
statement, although there were “certain things that he did not
want inside that written statement.” Tr. 1, at 65. Officer
Minurka told Tillard he could put whatever he wanted in the
statement “as long as it’s the truth.” Tr. 1, at 65.

A substantial segment of the suppression hearing focused on

the officers’ use of their body-worn cameras (“BWCs”).? Neither

 

2 Tillard filed a complaint against Officer Minurka with the PSs of the RPD on
December 21, 2017 alleging a “pattern of harassment starting approximately six
months [before] and culminating in and including the arrest in this case.” Tr.
1 at 6, 16. Defense counsel demanded a copy of the PSs file as exculpatory
impeachment material required to be disclosed pursuant to Brady v. Maryland,
373 U.S. 83 (1963) and its progeny. The government initially resisted
disclosure but eventually agreed to produce a copy of the requested materials
for in camera review by the Court. On January 25, 2019, after the Court reviewed
the materials, a hearing was held on disclosure. The Court ruled from the bench
as to disclosure of each disputed document. See Docket #55. After disclosure
was made, the suppression hearing continued and the defense was able to fully
use the disclosed PSS materials in its cross-examination of the officers.

7
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 8 of 17

Officer Minurka nor Officer Giancursio turned on their BWC at any
point during this incident. Tr. 1, at 72, 86; Tr. 2, at 85.
Officer Minurka testified that it was unusual for him not to be
wearing his BWC but could not recall whether he was wearing it or
not at the time of Tillard’s arrest. Tr. 1, at 86-87. At the
time of Tillard’s arrest, Officer Minurka was unclear on the policy
for when he needed to turn his BWC on. Tr. 1, at 88-89. Officer
Minurka believed that he was not supposed to turn his BWC on inside
any RPD buildings and thought that same policy would apply to an
interaction inside his patrol vehicle. Tr. 1, at 89. He also did
not believe that he was required to “record an interview based on
a mere possession of a firearm.” Tr. 2, at 29. He and Officer
Giancursio both received a “counseling memorandum” from the RPD
stating that they were in violation of the RPD’s BWC policy as a
result of this incident. Tr. 1, at 72; Tr. 2, at 85-86. Officers
Minurka and Giancursio admitted that they had had their BWCs for
less than 30 days at the time of this incident and that they “made
a mistake” in not using their BWCs. Tr. 1, at 73; Tr. 2, at 66,
88.
Discussion

In his initial motion papers, Tillard sought to suppress (1)
his statement to the effect of “I ran because I had weed on me”;
(2) the oral and written statements he made to Officer Minurka in

the back of his patrol vehicle; and (3) the marijuana discovered
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 9 of 17

in his jacket pocket.3 Def’s. Mem. in Supp. of Mot. to Suppress
(Docket # 65), at 1-2. At the conclusion of the suppression
hearing, the Court directed defense counsel to file a letter brief
on what issues should be addressed in this Report and
Recommendation. Tr. 2, at 93-94. On August 28, 2019, counsel
filed the letter brief. See Docket # 65. The primary issue raised
by the defense is the perceived lack of credibility of Officers
Minurka and Giancursio. Id. The government filed a response to

the defense’s brief on September 11, 2019. See Docket # 67.

The Stop of Tillard: Tillard’s argument that the officers

 

lacked reasonable suspicion or probable cause to make a traffic
stop (see Docket # 65, at 2-3) is without merit. An automobile
stop must be reasonable under the circumstances to satisfy the
Fourth Amendment. Whren v. United States, 517 U.S. 806, 810
(1996). For an automobile stop to be reasonable, the officer
making the stop must “have probable cause or reasonable suspicion
that the person stopped has committed a traffic violation or is
otherwise engaged in or about to be engaged in criminal activity.”

Holeman v. City of New London, 425 F.3d 184, 189 (2d Cir. 2005);

 

see Terry v. Ohio, 392 U.S. 1, 21 (1968). In this case, the reason

 

 

3 The defense also moves to suppress “another statement Tillard was alleged to
have made in RPD Officer Jason Barton’s patrol vehicle while in custody and
being transported from the scene of his arrest to the Monroe County Jail.”
Docket # 65, at 2. It does not appear that the government intends to use any
such statement as it is not contained in any of the notices of intent to use
evidence the government filed (Docket ## 41, 51, 58) and the government
presented no evidence of such statement at the motion hearing. The defendant
does not move to suppress the firearm found at the scene of his arrest.
Accordingly, the Court does not address suppression of the firearm or the
statement allegedly made to Officer Barton.
9
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 10 of 17

for the traffic stop was observed violations of New York’s Vehicle
and Traffic Law. Both officers testified that they observed the
defendant drive erratically and evasively at a high rate of speed
and activate his turn signal while he had already commenced the
process of making a turn.?* Tillard’s conduct, at a minimum,
violated section 1163(b) of New York’s Vehicle and Traffic Law
which provides that a “signal of intention to turn right or left
when required shall be given continuously during not less than the
last one hundred feet traveled by the vehicle before turning.”
See United States v. Fernandez-Jimenez, No. 03Cr.1493(RPP), 2004
WL 1598653, at *3 (S.D.N.Y. July 16, 2004) (officers’ observation
that vehicle turned without using turn signal justified traffic
stop). The officers therefore had probable cause to initiate a
traffic stop.

Once Tillard quickly exited the Toyota Camry and ran from the
scene of the traffic stop, the officers gave chase and observed
behaviors that permitted the seizure and subsequent arrest of the
defendant. The defendant’s flight from police and throwing motion
provided reasonable suspicion sufficient to stop and frisk the
defendant. See United States v. Muhammad, 463 F.3d 115, 121 (2d

Cir. 2006) (“When the noticed presence of officers provokes a

 

4 The defense contends that Officer Minurka also stopped Tillard because he knew
that Tillard only had a valid learner’s permit and he could not see anyone else
in the car that would allow Tillard to be driving lawfully. Docket # 65, at 3.
Because the Court finds probable cause existed to stop the Toyota Camry for the
defendant's failure to signal 100 feet before a turn, the Court need not address
any other justification for the stop.

10
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 11 of 17

suspect’s headlong flight in a high crime area, the officers are
justified in suspecting criminal activity on the part of the
suspect and a Terry stop is warranted.”); United States v. Samuel,
No. 09-CR-128A(Sr), 2010 WL 1644253, at *4 (W.D.N.Y. Apr. 7, 2010)
(“[T]he defendant's unprovoked flight at a high rate of speed, the
defendant’s failure to heed the officers’ assertion of authority
and the observation of Lieutenant Kwiatkowski and Lieutenant
Bartoszewicz of the defendant reaching out the window and throwing
a handgun over the top of the vehicle with his left hand, are more
than sufficient to establish reasonable suspicion to pursue the
defendant and that the defendant’s subsequent seizure (arrest) was
supported by probable cause.”). As the officers were assisting
Tillard up from the ground after the foot-chase, Tillard
volunteered that he ran because he “had weed” on his person. This
admission provided additional justification for the search that
confirmed his possession of marijuana and provided ample probable
cause for his arrest.

Search of the Defendant: Searches incident to a lawful arrest

 

are a long-recognized exception to the warrant requirement. United
States v. Diaz, 854 F.3d 197, 205 (2d Cir. 2017). Because
Tillard'’s seizure by arrest was lawful, so too was the search of
his person incident to his arrest. Any evidence seized as a result
of the defendant’s arrest is therefore not subject to suppression

as the fruit of an illegal search.

11

 
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 12 of 17

The Defendant’s Statements: The test for determining whether

 

the conduct of law enforcement agents amounted to “interrogation”

is whether the words or actions of law enforcement agents “were

reasonably likely to elicit an incriminating response.” Rhode
Island v. Innis, 446 U.S. 291, 301-02 (1980). Thus, the term
“interrogation” includes both express questioning or its

functional equivalent and includes any “practice that the police
should know is reasonably likely to evoke an incriminating response
from a suspect.” Id. at 300-02. In making this assessment, the
Court must consider “the totality of the circumstances of the
agents’ conduct.” United States v. Cota, 953 F.2d 753, 758 (2d
Cir. 1992). The determination of whether a statement is likely to
elicit an incriminating response “focuses primarily upon the
perceptions of the suspect, rather than the intent of the police.”
Innis, 446 U.S. at 301. Generally, however, “Miranda does not
protect an accused from a _ spontaneous admission made under
circumstances not induced by the investigating officers or during
a conversation not initiated by the officers.” United States v.
Hayes, 120 F.3d 739, 744 (8th Cir. 1997) (internal quotations and
citations omitted). Here, both officers testified that Tillard’s
statement about having weed on him was entirely spontaneous and
not in response to any direct question. Considering the testimony
adduced at the hearing, and the totality of circumstances

surrounding the stop and arrest of the defendant, I conclude that

12
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 13 of 17

Tillard’s statement to the effect of “I ran because I had weed on
me” was volunteered and not the result of custodial interrogation.

As to the remaining statements, Officer Minurka testified
that he read the defendant his Miranda rights prior to conducting
the post-arrest interview in his patrol car. The evidence
presented by the government at the hearing convinces me that
Tillard’s statement was fully voluntary and not coerced. Having
been caught possessing a gun and drugs, Tillard affirmatively tried
to leverage his knowledge of criminal activity into leniency for
his own criminal conduct. Indeed, the prior relationship between
Officer Minurka and Tillard supports this finding. Hence, I find
that any statements the defendant made or signed in officer
Minurka’s patrol vehicle after his arrest were made subsequent to
Miranda warnings and were fully voluntary.

Credibility of Witnesses: Tillard contends that the officers’

 

testimony regarding this entire encounter is not worthy of belief.
The factual findings I have set forth above obviously indicate
that I found Officers Minurka and Giancursio’s testimony to be
credible on the factual findings material to this Report and
Recommendation. In reaching this conclusion, I have not only
considered my first-hand observations of the officers’ testimony
on both direct and cross-examination, but also the allegation that
the officers’ decisions to not activate their BWCs were intentional
and resulted in the issuance of counseling memoranda. Indeed, the

defense asks the Court to “incorporate an adverse inference
13
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 14 of 17

regarding the credibility of the government’s witnesses” given the
officers’ failure to activate their BWCs in violation of RPD
policy. Docket # 65, at 6. In the defense’s view, “law enforcement
in this case failed to preserve evidence in contravention of its
own directives, thereby depriving Mr. Tillard of access to
potentially exculpatory information and his right to present a
defense.” Docket # 65, at 6.

But “non-compliance with department policy, without more,
[does] not justify suppression” where an officer fails to activate
his BWC prior to attempting to make a traffic stop. See United

States v. Griffin, 18-cr-100-pp, 2018 WL 4929397, at *4 (E.D. Wis.

 

Oct. 11, 2018). While each case has unique facts, courts that
have addressed this issue have generally declined to make an
adverse credibility finding as a result of non-compliance with BWC
activation policies. See id.; United States v. Taylor, 312 F.
Supp. 3d 170, 178 (D.D.C. 2018) (“In this case, [Officer] Logan
had been issued his body-worn camera less than six months before
his involvement in Taylor's arrest. . . . Nor is there any basis
to believe that Officer Logan engaged in any misconduct at the
scene, such as planting or mishandling evidence, or that he failed
to activate the camera in order to hide or to obscure evidence.
Rather, Taylor’s sole contention is that Officer Logan and others
should have taken affirmative steps to preserve additional

evidence. Under these circumstances, the Court concludes that

his failure to activate his body-worn camera does not constitute
14
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 15 of 17

prima facie evidence of bad faith in failing to collect and
preserve additional evidence.”) ; United States v. Brown, No. 17-
CR-58, 2017 WL 8941247, at *15-16 (D. Nev. Aug. 14, 2017) (finding
no bad faith on part of officer in failing to record search of the
defendant and noting that “body cameras are new devices that
officers .. . are still getting acclimated to using” and that as
cameras “become more pervasive, and their use more ingrained in
the culture and day-to-day routines of police officers, the Court
cannot say that the absence of video evidence in violation of
internal police procedures can never be suspicious or suggestive
of misconduct” (internal quotations omitted)); cf. United States
v. Gibson, 366 F. Supp. 3d 14, 26-27 (D.D.C. 2018) (finding “(bly
failing to adhere to MPD policy and activate their body-
worn cameras, the MPD officers deprived the Court from reviewing
the best evidence available” but declining to find bad faith by
noting that “[t]he Court need not infer that the MPD officers
were intentionally not activating their body-worn cameras” and
granting suppression on other grounds (emphasis in original)).

To be sure, there may be situations where “the lack of
recording might tip the balance in favor of a defendant’s version
of events in a close case.” Griffin, 2018 WL 4929397, at *4
(finding that “the absence of a recording, standing alone, does
not support discrediting unrefuted testimony.” ) (internal
quotations omitted). Here, however, there was evidence and logical

inferences made from that evidence that, in the Court’s view,
15
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 16 of 17

sufficiently corroborated Officers Minurka and Giancursio’s
version of events. For these reasons, I decline to reject Officer
Minurka’s and Officer Giancursio’s testimony or adopt an adverse
inference as to their overall credibility.
Conclusion

For the foregoing reasons, it is my Report and Recommendation
that the defendant's motion to suppress evidence and statements
(Docket # 42) be denied.

SO ORDERED.

 

 

JONATHAN W. FELDMAN
U d States Magistrate Judge

Dated: October 4, 2019
Rochester, New York

16
Case 6:18-cr-06091-FPG-JWF Document 71 Filed 10/04/19 Page 17 of 17

Pursuant to 28 U.S.C. § 636(b) (1), it is hereby

ORDERED, that this Report and Recommendation be filed with
the Clerk of the Court.

ANY OBJECTIONS to this Report and Recommendation must be filed
with the Clerk of this Court within fourteen (14) days after
receipt of a copy of this Report and Recommendation in accordance
with the above statute and Rule 59(b)(2) of the Local Rules of
Criminal Procedure for the Western District of New York.?

The district court will ordinarily refuse to consider on de
novo review arguments, case law and/or evidentiary material which
could have been, but was not, presented to the magistrate judge in
the first instance. See, e.g., Paterson-Leitch Co., Inc. v. Mass.
Mun. Wholesale Elec. Co., 840 F.2d 985 (1st Cir. 1988).

Failure to file objections within the specified time or to
request an extension of such time waives the right to appeal the
District Court’s Order. Thomas v. Arn, 474 U.S. 140 (1985);
Wesolek v. Canadair Ltd., 838 F.2d 55 (2d Cir. 1988).

The parties are reminded that, pursuant to Rule 59(b) (2) of
the Local Rules of Criminal Procedure for the Western District of
New York, “{w]ritten objections . . . shall specifically identify
the portions of the proposed findings and recommendations to which
objection is made and the basis for each objection, and shall be
supported by legal authority.” Failure to comply with the
provisions of Rule 59(b)(2) may result in the District Court’s
refusal to consider the objection.

 

 

Let the Clerk send a copy of this Order and a copy of the
Report and Recommendation to the attorneys for the Plaintiff and
the Defendant.

SO ORDERED.

 

Jonathan W. Feldman
nittled States Magistrate Judge
Dated: October 4, 2019
Rochester, New York

 

1 Counsel is advised that a new period of excludable time pursuant to 18 U.S.C.
§ 3161(h) (1) (D) commences with the filing of this Report and Recommendation.
Such period of excludable delay lasts only until objections to this Report and
Recommendation are filed or until the fourteen days allowed for filing
objections has elapsed. United States v. Andress, 943 F.2d 622 (6th Cir. 1991),
cert. denied, 502 U.S. 1103 (1992); United States v. Long, 900 F.2d 1270 (8th

Cir. 1990).

 

17
